                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 1 of 30


                                                               1   JOHN H. CIGAVIC III (SBN: 231806)
                                                                   (basiclegalservices.me@gmail.com)
                                                               2   (ATTORNEY – BASIC LEGAL SERVICES)
                                                                   201 Mission Street, Suite 1200
                                                               3   San Francisco, CA 94105
                                                                   Tel: (415) 859-5065
                                                               4   Fax: (415) 432-4301
                                                                   Attorney for Claimant Farchione Motors, Inc.
                                                               5

                                                               6

                                                               7

                                                               8                       UNITED STATES DISTRICT COURT
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                               9
                                                                                         (SAN FRANCISCO DIVISION)
                                                              10
                                                                   IN RE: VOLKSWAGEN “CLEAN                    )   CASE NO.: 15-MD-2672 CRB
                                                              11   DIESEL” MARKETING, SALES                    )
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                                   PRACTICES, AND PRODUCTS                     )   NOTICE OF MOTION & MOTION
                                                              12   LIABILITY LITIGATION                        )   OF CLAIMANT FARCHIONE
                    201 Mission Street, Suite 1200




                                                                                                               )   MOTORS, INC. TO ENFORCE 2.0L
                      San Francisco, CA 94105




                                                              13                                               )   SETTLEMENT AGREEMENT &
                                                                   This Document Relates to:                   )   REQUEST FOR ORDER
                                                              14                                               )   DECLARING CLAIMANT’S
                                                                   ALL CONSUMER AND RESELLER                   )   CLAIMS ARE “APPROVED”;
                                                              15   ACTIONS                                     )   MEMORANDUM OF POINTS &
                                                                                                               )   AUTHORITIES
                                                              16                                               )
                                                                                                               )
                                                                                                               )   Judge: Hon. Charles R. Breyer
                                                              17
                                                                                                               )
                                                              18                                               )   Courtroom: 6, 17th Floor
                                                                                                               )
                                                              19                                               )
                                                                                                               )   Hearing Date: 25 January 2019
                                                              20                                               )
                                                                                                               )   Time: 10:00 a.m.
                                                              21                                               )

                                                              22         COMES NOW CLAIMANT FARCHIONE MOTORS, INC. (ECF 5200) AND
                                                              23   FILES AND SERVES ON ALL PARTIES AND THEIR COUNSEL OF RECORD
                                                              24   THIS “NOTICE OF MOTION & MOTION OF CLAIMANT FARCHIONE MOTORS,
                                                              25   INC TO ENFORCE 2.0L SETTLEMENT AGREEMENT & REQUEST FOR ORDER
                                                              26   DECLARING CLAIMANT’S CLAIMS ARE ‘APPROVED’” (“Motion”) as follows:
                                                              27   //
                                                              28   //
                                                                                                           1
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 2 of 30


                                                               1                              NOTICE OF MOTION & MOTION
                                                               2          TO VOLKSWAGEN GROUP OF AMERICA, INC.; CLASS COUNSEL, THE
                                                               3   FEDERAL TRADE COMMISSION OF THE UNITED STATES GOVERNMENT AND
                                                               4   THE DEPARTMENT OF JUSTICE OF THE UNITED STATES GOVERNMENT,
                                                               5   AND THEIR ATTORNEYS OF RECORD:
                                                               6          PLEASE TAKE NOTICE THAT on 25 January 2019 at 10:00 a.m., or as soon
                                                               7   thereafter as the matter may be heard before the Hon. Charles R. Breyer, Courtroom 6,
                                                               8   17th Floor, in the above titled Court, located at 450 Golden Gate Avenue, Claimant
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   Farchione Motors, Inc. (“Claimant”) will and hereby does move this Court for an order
                                                              10   Approving Claimant’s Claims under the Settlement in the “In Re: Volkswagen “Clean
                                                              11   Diesel” Marketing, Sales Practices and Products Liability Litigation, Cause No. 3:15-
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   md-02672, initiated in this Court on December 8, 2015” (“Volkswagen Diesel Action”)
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   for full vehicle value buyback and restitution benefits for their 67 “Branded Title” claims
                                                              14   and 15 “Clean Title” claims with an insurance history (total 82) because:
                                                              15          Claimant holds title to 67 “Branded Title” claims and 15 “Clean Title” claims with
                                                              16   an insurance history (82 total) “Operable”1 2.0-liter TDI Volkswagen vehicles as of the
                                                              17   date of this Motion and is:
                                                              18          (1)    an “Eligible Owner” pursuant to Settlement Agreement §2.30,
                                                              19          (2)    of an “Eligible Vehicle” pursuant to Settlement Agreement §2.33, and
                                                              20          (3)    is thereby entitled to the monetary benefits of the Settlement Agreement
                                                              21                 including:
                                                              22                 (a) full vehicle value “Buyback” pursuant to Settlement Agreement §2.6
                                                              23                 and Section 4 of Exhibit 3 (ECF 1685-3), and
                                                              24                 (b) “Owner Restitution” pursuant to Settlement Agreement §2.52 and
                                                              25                 Section 5 of Exhibit 3 (ECF 1685-3); and therefore
                                                              26          (4)    Claimant’s Claims should be “Approved”.
                                                              27
                                                                   1
                                                                    “Operable” is defined in the Settlement Agreement at §2.50 as “a vehicle that can be driven
                                                              28   under its own 2.0-liter TDI engine power”.

                                                                                                                  2
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 3 of 30


                                                               1          This Motion will be based upon this Notice of Motion and Motion; the attached
                                                               2   Memorandum of Points and Authorities In Support; [Proposed] Order Granting
                                                               3   Claimant’s Motion; Declaration of John H. Cigavic III, Esq. in Support of Motion;
                                                               4   Declaration of Thomas Farchione in Support of Motion; all of the papers on file in this
                                                               5   action; and such further evidence as is presented to the Court at the time of the hearing.
                                                               6
                                                                                                                    JOHN H. CIGAVIC III, ESQ.
                                                               7                                               (ATTORNEY – BASIC LEGAL SERVICES)
                                                                    Dated:    19 December 2018
                                                               8
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                                                                            By: _______/s/John H. Cigavic III______________
                                                               9
                                                                                                                       JOHN H. CIGAVIC III, ESQ.
                                                              10                                                Attorney for Claimant Farchione Motors, Inc.
                                                              11
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13
                                                                   //
                                                              14
                                                                   //
                                                              15
                                                                   //
                                                              16
                                                                   //
                                                              17
                                                                   //
                                                              18
                                                                   //
                                                              19
                                                                   //
                                                              20
                                                                   //
                                                              21
                                                                   //
                                                              22
                                                                   //
                                                              23
                                                                   //
                                                              24
                                                                   //
                                                              25
                                                                   //
                                                              26
                                                                   //
                                                              27
                                                                   //
                                                              28

                                                                                                                3
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 4 of 30


                                                               1                                  TABLE OF CONTENTS
                                                               2   I.      Introduction & Requested Relief…………………………………………….….7
                                                               3           A.    Introduction …………………………………………………………….….7
                                                               4           B.    This Motion Follows Claimant’s Attempts to Exhaust all Settlement
                                                               5                 Agreement Remedies in good faith in 2018 …………………………….…8
                                                               6           C.    Requested Relief: Order declaring Claimant should be paid Settlement
                                                               7                 Agreement benefits and that its Branded Title Claims are “Approved” .….9
                                                               8   II.     Procedural Posture………………………………………………………….…..10
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9           A.    Volkswagen’s TDI Diesel Engine “Cheater” Fraud & Punishment
                                                              10           B.    The Multi-District Class Action Litigation Settlement………………...…10
                                                              11                 1.    Volkswagen settles the class action lawsuits …………………..…10
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12                 2.    The Settlement Agreement states the purpose is full and complete
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13                       compensation for Eligible Owners ………………………………..12
                                                              14                 3.    Consent Orders among Volkswagen and the FTC and EPA support
                                                              15                       Claimant’s Claims being “Approved” ……………………………13
                                                              16   III.    Brief Statement of Material Facts …………………………………………..…13
                                                              17           A.    Volkswagen Class Action Settlement Agreement provisions relevant to this
                                                              18                 Motion - 2.0L Settlement Agreement provisions …………………………13
                                                              19           B.    Independent Claims Supervisors Reports ……………………………...…16
                                                              20                 1.    The February 26, 2018 Report arbitrarily changes dates …….….16
                                                              21                 2.    The November 27, 2018 Report confirms bottlenecking of claims..18
                                                              22           C.    Facts Supporting Claimant’s Claims Should be Approved ………………18
                                                              23                 1.    Claimant is a member of the “Class” (§2.16) and an “Eligible
                                                              24                       Owner” (§2.30) of “Eligible Vehicles” (§2.33) and Appeared in this
                                                              25                       Action in August 2018 …………………………………………….18
                                                              26                 2.    Claimant received full buyback and restitution Settlement Benefits
                                                              27                       for 51 vehicles with Branded Title until May 2017 and now has
                                                              28

                                                                                                              4
                                                                          MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                           AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 5 of 30


                                                               1                       67 claims for vehicles with Branded Titles and 15 Clean Title claims
                                                               2                       with Insurance history …………………………………………….19
                                                               3                3.     Claimant timely submitted all relevant claims & attempted to
                                                               4                       exhaust all available remedies under the Settlement Agreement
                                                               5                       before bringing this Motion ……………………………………….20
                                                               6   IV.    Law & Argument ……………………………………………………………….20
                                                               7          A.    The Court has ample jurisdiction to decide this Motion ………………….20
                                                               8          B.    The Settlement Agreement is a contract governed by California law
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9                rules of contract interpretation: the Plain Meaning of the Settlement
                                                              10                Agreement Supports Claimant’s Claims being “Approved” ……………..22
                                                              11                1.     Contract interpretation law in Federal Actions ……………….….22
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12                2.     Argument: California contract law and the Plain Meaning of the
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13                       Settlement Agreement support Claimant’s Claims being “Approved”
                                                              14                       ………………………………………………………………………………23
                                                              15          C.    Volkswagen’s Course of Performance Supports the Plain Meaning of the
                                                              16                Settlement Agreement and Supports Claimant’s Claims being “Approved”
                                                              17                …………………………………………………………………………….25
                                                              18                1.     Course of performance under California law …………………….25
                                                              19                2.     Argument: VW’s Course of Performance supports Claimant’s
                                                              20                       Claims being “Approved” …………………………………...……26
                                                              21          D.    Promissory estoppel supports Claimant’s Claims being “Approved” ……27
                                                              22          E.    Specific performance supports Claimant’s Claims being “Approved” …..27
                                                              23    Conclusion ………………………………………….....................................................29
                                                              24   //
                                                              25   //
                                                              26   //
                                                              27   //
                                                              28   //
                                                                                                               5
                                                                         MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                          AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 6 of 30


                                                               1                               TABLE OF AUTHORITIES
                                                               2   Statutes
                                                               3   28 USC §1367 …………………………………………………………………………20
                                                               4   Federal Cases
                                                               5   In re Int’l Air Transp. Surcharge Antitrust Litig., 2011 US Dist LEXIS 148547 (NDCA
                                                               6   2011) …………………………………………………………………………………8, 21
                                                               7   Dacanay v. Mendoza, 573 F2d 1075 (9th Cir. 1978) …………………………………20
                                                               8   Montgomery v. Aetna Plywood, Inc., 231 F3d 399 (7th Cir. 2000) ……………………20
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   Myers v. Richland County, 429 F3d 740 (8th Cir. 2005) ………………………………20
                                                              10   TNT Marketing, Inc. v. Agresti, 796 F2d 276 (9th Cir. 1986) …………………11, 21, 28
                                                              11   Skilstaf, Inc. v. CVS Caremark Corp., 669 F3d 1005 (9th Cir. 2012) ……………….22, 23
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   Stroman v. West Coast Grocery Co., 884 F2d 458 (9th Cir. 1989) ……………………22
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   Lennar Mare Island v. Steadfast Ins. Co., 176 F. Supp. 3d 949 (EDCA 2016) ……25-27
                                                              14   Adams v. Johns-Manville Corp., 876 F2d 702 (9th Cir. 1989) ………………………23,28
                                                              15   MCA Records, Inc. v. Charly Records, 865 F. Supp. 649, 655 (CDCA 1994) ……27, 28
                                                              16   California State Cases
                                                              17   Westlake Community Hosp. v. Superior Court, 17 Cal. 3d 465 (1976) ………………….9
                                                              18   Johnson v. Hydraulic Research & Mfg. Co., 70 Cal. App. 3d 675 (1977) ……………….9
                                                              19   Weddington Productions, Inc. v. Flick, 60 Cal. App. 4th 793 (1998) …………………..22
                                                              20   Citizens for Goleta Valley v. HT Santa Barbara, 117 Cal. App. 4th 1073 (2004) …….22
                                                              21   Vaillette v. Fireman's Fund Ins. Co., 18 Cal. App. 4th 680 (1993) ……………22,24, 27
                                                              22   Epic Communications, Inc. v. Richwave Technology, Inc., 237 Cal. App. 4th 1342
                                                              23   (2015) ……………………………………………………………………………………25
                                                              24   In re Tobacco Cases I, 186 Cal. App. 4th 42 (2010)……………………………………25
                                                              25   Smith v. City and County of San Francisco, 225 Cal. App. 3d 38 (1990)……………….28
                                                              26   Secondary Sources
                                                              27   O’Connell & Stevenson, Federal Civil Procedure Before Trial,
                                                              28   2018, §§15:140, et. seq…………………………………………………………………..passim
                                                                                                             6
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 7 of 30


                                                               1                MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT

                                                               2   I.     Introduction & Requested Relief

                                                               3          A.        Introduction

                                                               4          This “Notice of Motion & Motion of Claimant Farchione Motors, Inc. to Enforce

                                                               5   2.0L Settlement Agreement & Request for Order Declaring Claimant’s Claims are

                                                               6   ‘Approved’” (“Motion”) is brought by Farchione Motors, Inc. (“Claimant”) who is a non-

                                                               7   Volkswagen “Dealer”2 who timely submitted “Claims”3 to Volkswagen Group of

                                                               8   America, Inc. (“VWGoA”) under the Settlement Agreement in the MultiDistrict Class
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   Action Litigation styled “In Re: Volkswagen “Clean Diesel” Marketing, Sales Practices

                                                              10   and Products Liability Litigation, Cause No. 3:15-md-02672, initiated in this Court on

                                                              11   December 8, 2015” (“Volkswagen Diesel Action”) for otherwise eligible vehicles that
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   have “Assembled, Dismantled, Flood, Junk, Rebuilt, Reconstructed, or Salvage” Title
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   (hereinafter “Branded Title”) and certain “clean titles” with an insurance history. Infra

                                                              14   Section III C.

                                                              15          VWGoA initially paid these claims 100% for five months in 2017 including 51

                                                              16   “Branded Title” claims of Claimant but then abruptly stopped, delayed their decision

                                                              17   making process for over a year, bottlenecked the claims before denying them and still

                                                              18   continues to refuse to pay these claims despite the claims being (a) timely submitted, (b)

                                                              19   timely appealed to the Claims Review Committee (“CRC”), and (c) covered by the

                                                              20   Settlement Agreement’s Plain Meaning and the Course of Performance of VWGoA

                                                              21   during this settlement process. Infra; ECF 5585 at p. 39-40. The CRC has still not

                                                              22   formally approved or denied 39 claims of Claimant, of which 24 have Branded Title.

                                                              23   Decl. of Farchione ¶2 (Ex1).

                                                              24          This Motion deals with the 2.0-Liter Settlement Agreement only. ECF 1685.

                                                              25   //

                                                              26
                                                                   2
                                                                     “Consumer Class Action Settlement Agreement and Release” for 2.0-Liter Volkswagen and
                                                              27   Audi branded turbocharged direct injection (“TDI”) diesel vehicles (“Settlement Agreement”) at
                                                                   §2.16. ECF 1685.
                                                              28   3
                                                                     Settlement Agreement §2.9.

                                                                                                                  7
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 8 of 30


                                                               1          B.     This Motion Follows Claimant’s Attempts to Exhaust all Settlement
                                                               2                 Agreement Remedies in good faith in 2018
                                                               3          This Motion is timely and proper following this District Court’s analysis of the
                                                               4   Federal Rules of Civil Procedure in In re Int’l Air Transp. Surcharge Antitrust Litig.,
                                                               5   2011 US Dist LEXIS 148547 (NDCA 2011) (Motion brought by “Claimant” Carnival
                                                               6   Cruise Lines for settlement benefits before the end of the claim period timely: Court
                                                               7   reviews settlement agreement contract interpretation de novo as a matter of law); see also
                                                               8   Settlement Agreement §§ 5.5, 16.7 & 16.8.
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          The Settlement Agreement requires Claimant to participate in the Claims process
                                                              10   outlined in the Settlement Agreement, including submitting all claims by 1 September
                                                              11   2018 and, if the Claim is not accepted, appealing to the CRC, whose decisions are
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   “final”. Settlement Agreement §§2.14 & 5.3. The Settlement Agreement also states that
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   the “Claim Period” runs through 30 December 2018, when Claimants must “obtain their
                                                              14   chosen remedy”. Id. at §2.11.
                                                              15          However, as noted above, VWGoA (and the CRC) have bottlenecked many of
                                                              16   Claimant’s claims and not timely decided them. Decl. of Farchione ¶8; ECF 5585:41.
                                                              17   Moreover, likely due to a backlog in handling and processing claims of all types,
                                                              18   VWGoA and Class Counsel appear to have extended the deadline for participants to
                                                              19   appeal to the CRC to 13 January 2019. Decl. of Cigavic ¶2 (Ex1). In response to
                                                              20   inquiry, Class Counsel has assured Claimant’s counsel that these extensions / untimely
                                                              21   decisions will not lead to wholesale claims denials pursuant to Settlement Agreement
                                                              22   §§2.11 and 2.14 and that “Approved” claims will be paid even after 30 December 20184.
                                                              23   Decl. of Cigavic ¶2 (Ex2) (“If your clients have pending appeals…they will not lose their
                                                              24   rights to obtain a remedy if their appeals are granted after December 30”).
                                                              25   //
                                                              26
                                                                   4
                                                                     This would be in keeping with this Court’s recognition that “Volkswagen’s response with
                                                              27   respect to the 2.0-liter vehicles…evidences that it has not attempted, and will not attempt, to
                                                                   discourage Class Member participation in an effort to maximize unclaimed funds”. ECF 3229 at
                                                              28   42:17-20 (Approval of 3.0-liter settlement) (emphasis supplied).

                                                                                                                  8
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 9 of 30


                                                               1          Claimant has attempted to fully and completely participate in the settlement
                                                               2   process as required by the Settlement Agreement at Section 5 and has attempted to
                                                               3   exhaust the remedies available under the Settlement Agreement in 2018 before coming to
                                                               4   this Court for relief. Decl. of Farchione ¶¶15-17, 20-21; Westlake Community Hosp. v.
                                                               5   Superior Court, 17 Cal. 3d 465, 475-477 (1976) (requiring exhaustion in claims involving
                                                               6   private Associations); Johnson v. Hydraulic Research & Mfg. Co., 70 Cal. App. 3d 675,
                                                               7   679-680 (1977) (requiring exhaustion in collective bargaining claims). Claimant timely
                                                               8   submitted its claims by 1 September 2018 and appealed any denials: Claimant only very
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   recently received some (43) CRC denials and now brings this Motion to preserve its
                                                              10   rights to the maximum extent possible. Decl. of Farchione ¶¶15-17, 20-21
                                                              11          C.     Requested Relief: Order declaring Claimant should be paid Settlement
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12                 Agreement benefits and that its Branded Title Claims are Approved
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13          Claimant holds title to 67 “Branded Title” claims and 15 “Clean Title” claims with
                                                              14   an insurance history (82 total) “Operable”5 2.0-liter TDI Volkswagen vehicles with
                                                              15   Branded Title as of the date of this Motion (“Claimant’s Claims”) is:
                                                              16          (1)    an “Eligible Owner” pursuant to Settlement Agreement §2.30,
                                                              17          (2)    of an “Eligible Vehicle” pursuant to Settlement Agreement §2.33, and
                                                              18          (3)    is thereby entitled to the monetary benefits of the Settlement Agreement
                                                              19                 including:
                                                              20                 (a) full vehicle value “Buyback” pursuant to Settlement Agreement §2.6
                                                              21                 and Section 4 of Exhibit 3 (ECF 1685-3), and
                                                              22                 (b) “Owner Restitution” pursuant to Settlement Agreement §2.52 and
                                                              23                 Section 5 of Exhibit 3 (ECF 1685-3); and
                                                              24          (4)    Claimant’s Claims are “Approved”.
                                                              25   Infra Section IV.
                                                              26

                                                              27   5
                                                                    “Operable” is defined in the Settlement Agreement at §2.50 as “a vehicle that can be driven
                                                                   under its own 2.0-liter TDI engine power”.
                                                              28

                                                                                                                  9
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 10 of 30


                                                               1          Alternatively, Claimant seeks an Order that VWGoA is estopped to deny payment
                                                               2   of Claimant’s Claims on promissory estoppel grounds following VWGoA’s course of
                                                               3   performance for many months in 2017, where VWGoA paid Branded Title claims
                                                               4   without question, thereby generating justifiable reliance on the part of Claimant (who had
                                                               5   purchased multiple otherwise eligible vehicles with Branded Title). Decl. of Farchione
                                                               6   ¶¶7, 12 infra Section IV D.
                                                               7          Alternatively, Claimant seeks an Order that VWGoA specifically perform the
                                                               8   Settlement Agreement and Approve and pay Claimant’s Claims. Infra Section IV E.
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          Claimant comes to this Court as the only venue Claimant can present these
                                                              10   arguments in support of its claims and to seek justice. Settlement Agreement §§5.3, 16.7,
                                                              11   16.8 & ECF 2102 at 48:17-19 (¶14).
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   II.    Procedural Posture
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13          A.     Volkswagen’s TDI Diesel Engine “Cheater” Fraud & Punishment
                                                              14          In the fall of 2015, VWGoA “publically admitted it had secretly and deliberately
                                                              15   installed a defeat device – software designed to cheat emissions tests and deceive federal
                                                              16   and state regulators – in nearly 500,000 Volkswagen-and Audi branded TDI diesel
                                                              17   vehicles sold to American consumers”. ECF 2102 at 1:13-16. Significant litigation
                                                              18   followed leading to this Volkswagen Diesel Action. Id.
                                                              19          Since the time of that announcement, VWGoA settled both 2.0-liter and 3.0-liter
                                                              20   class action claims and agreed to pay between $11.233 and $14.033 billion in civil
                                                              21   settlements, $4.9 billion for environmental remediation and to promote zero-emissions
                                                              22   technology, and was ordered to pay “substantial criminal penalties” on the order of $4.3
                                                              23   billion and has been placed on “probation”. ECF 3229 at 15-25.
                                                              24          B.     The Multi-District Class Action Litigation Settlement
                                                              25                 1.     Volkswagen settles the class action lawsuits
                                                              26          Following the disclosures by VWGoA, and the multiple lawsuits that followed,
                                                              27   culminating in this MDL, the Class, government and VWGoA defendants quickly settled
                                                              28

                                                                                                               10
                                                                         MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                          AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 11 of 30


                                                               1   the 2.0L lawsuits and the settlement was approved by the Honorable Judge Breyer on 26
                                                               2   July 2016. ECF 2102.
                                                               3          The Court expressed that the “priority was to get the polluting cars off the road as
                                                               4   soon as possible” and that, in order to effectuate this priority, “the need to efficiently
                                                               5   process their repurchase is paramount”. ECF 2102 (18:13-14 & 31:11-12). Claimant
                                                               6   here has aided this process substantially and has 82 offending VWGoA TDI vehicles
                                                               7   ready and available for repurchase by VWGoA (which will keep those vehicles out of the
                                                               8   stream of commerce and off the roads forever). Decl. of Farchione ¶2 (Ex1).
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          To further this priority, the Court expressly noted that the “settlement presumes all
                                                              10   vehicles are in the same good condition” in order to “ensure the efficient distribution of
                                                              11   benefits”. ECF 2102 at 33:20-22.
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12          Finally, to achieve the above, the Court retained jurisdiction over legal actions or
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   motions related to this settlement. Id. at 48:17-19 (¶14) and Settlement Agreement §5.5
                                                              14   (“The Court retains the ongoing and exclusive jurisdiction and independent case
                                                              15   management authority, as MDL Transferee Judge and under Federal Rule of Civil
                                                              16   Procedure 23, regarding the general operation of the Claims Program and those appointed
                                                              17   to implement and oversee it”) and §9.16 (“The Court shall retain exclusive and
                                                              18   continuing jurisdiction over all Parties, the Action, and this Class Action Agreement to
                                                              19   resolve any dispute that may arise…including any dispute regarding validity,
                                                              20   performance, interpretation, administration, enforcement….of the Class Action
                                                              21   Agreement and no Party shall oppose the reopening and reinstatement of the Action on
                                                              22   the MDL Court’s active docket for the purposes of effecting this Section”); TNT
                                                              23   Marketing, Inc. v. Agresti, 796 F.2d 276, 278 (9th Cir. 1986) (“…the court normally
                                                              24   exercises its enforcement power [over a settlement agreement] in response to a motion to
                                                              25   enforce the agreement”).
                                                              26   //
                                                              27   //
                                                              28   //
                                                                                                                 11
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 12 of 30


                                                               1                 2.     The Settlement Agreement states the purpose is full and complete
                                                               2                        compensation for Eligible Owners
                                                               3          The 2.0L Diesel vehicles and Settlement Agreement is the focus this Motion. ECF
                                                               4   1685 (defined in footnote 1 above as “Settlement Agreement”).
                                                               5          The Settlement Agreement expressly states: “The ultimate goal of this agreement
                                                               6   is to compensate owners …for any harm they suffered as a result of emissions issues and
                                                               7   to ensure that Volkwagen’s 2.0-liter TDI vehicles do not generate excess NOx
                                                               8   emissions”. ECF 1685:3:20-22.
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          The “Executive Summary” (Decl. of Cigavic ¶2 (Ex3)) goes further and explains
                                                              10   who is eligible:
                                                              11
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                                          The goal of the Volkswagen Class Settlement Program is to compensate everyone
                                                              12          who owned or leased a Volkswagen or Audi 2.0-liter TDI vehicles (“Eligible
                    201 Mission Street, Suite 1200




                                                                          Vehicle”) on September 18, 2015 (the date the emissions allegations became
                      San Francisco, CA 94105




                                                              13          public) or who now own an Eligible Vehicle (emphasis supplied). Id.
                                                              14

                                                              15
                                                                          Accordingly, VWGoA agreed to a “Funding pool … as on an assumed 100%

                                                              16
                                                                   Buyback of all purchased Eligible Vehicles….” ECF 1685 (§2.42) and stipulated to a

                                                              17
                                                                   Judgment for $10,033,000,000.00 for that purpose. ECF 2104:13-4-13.

                                                              18
                                                                          Moreover, the Executive Summary expressly recognizes that “Cars sometimes

                                                              19
                                                                   change hands, so Class Members are grouped into three different categories: Eligible

                                                              20
                                                                   Owners, Eligible Sellers, and Eligible Lessees”. Decl. of Cigavic ¶2 (Ex3).

                                                              21
                                                                          Moreover, the possibility of post opt-out date “totaling” is expressly recognized at

                                                              22
                                                                   ECF 1606-1 ¶5c, and entitles the former owner to partial restitution benefits only and not

                                                              23
                                                                   vehicle value, meaning the current Eligible Owner is entitled to the full vehicle value

                                                              24
                                                                   buyback, and also restitution if that former owner does not make a claim: all as initially

                                                              25
                                                                   recognized by VWGoA. Id.; Settlement Agreement §4.1; infra Section IV.

                                                              26
                                                                   //

                                                              27
                                                                   //

                                                              28
                                                                   //

                                                                                                                12
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 13 of 30


                                                               1                 3.     Consent Orders among Volkswagen and the FTC and EPA support
                                                               2                        Claimant’s Claims being “Approved”
                                                               3           VWGoA also settled with the United States (on behalf of the EPA) and the Federal
                                                               4   Trade Commission and memorialized these agreements in Consent Orders that were
                                                               5   approved by the Court on 25 October 2016. ECF 2103 (DOJ) and 2104 (FTC). The
                                                               6   Court expressly recognized that the Consent Orders and Settlement Agreement were all
                                                               7   “inextricably tied to one another”. ECF 2102 at 23:13-15 & 3229 at 27:4-5.
                                                               8           The DOJ agreement on behalf of the EPA explains how the buyback of offending
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   vehicles is critical to the success of the intertwined agreements:
                                                                          Offering buyback or lease termination further ensures the subject vehicles will be
                                                              10
                                                                          removed from the roads. Indeed this mechanism offers an immediate, concrete
                                                              11          solution that addresses the subject vehicles.
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                                          ….
                                                              12          That said, requiring Volkswagen to purchase the subject vehicles is critical to the
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13          success of the implementation of the buyback program. Without an offer of
                                                                          monetary compensation in exchange for the return of their vehicles
                                                              14          consumers would have little incentive to participate in a buyback, thus
                                                                          thwarting the attempts to remove the vehicles and reduced the excess
                                                              15
                                                                          emissions. ECF 2103 at 10:2-4 & 13-18 (emphasis supplied).
                                                              16
                                                                           The purpose of this Buyback….Recall Program….is to remove 2.0 Liter Subject
                                                              17           Vehicles that emit nitrogen oxides … in excess of applicable standards from the
                                                              18           roads and highways of the United States pursuant to EPA’s and CARB’s
                                                                           respective authorities under the Clean Air Act (“CAA”) and the California Health
                                                              19           and Safety Code (“CHSC”). In order to achieve this CAA and CHSC remedy,
                                                                           EPA/CARB require Settling Defendants’ to offer the Buyback…for 100% of
                                                              20
                                                                           the non-compliant vehicles under terms described herein. ECF 2103-1 (§I).
                                                              21           If Claimant’s Claims are not approved and the vehicles are not bought back by
                                                              22   VWGoA, these Consent Orders will be thwarted.
                                                              23   III.    Brief Statement of Material Facts
                                                              24           A.    VWGoA Class Action Settlement Agreement provisions relevant to this
                                                              25                 Motion - 2.0L Settlement Agreement provisions
                                                              26           The 2.0L Settlement Agreement defines “Class”, in relevant part, as:
                                                              27
                                                                           [A] nationwide class of all persons (including individuals and entities) who, on
                                                              28           September 18, 2015, were registered owners or lessees of, or, in the case of Non-
                                                                                                                13
                                                                          MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                           AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 14 of 30


                                                               1         Volkswagen Dealers, held title to or held by bill of sale dated on or before
                                                                         September 18, 2015, a Volkswagen or Audi 2.0-liter TDI vehicle in the United
                                                               2
                                                                         States or its territories (an “Eligible Vehicle,” defined more fully in Section 2.33),
                                                               3         or who, between September 18, 2015, and the end of the Claim Period, become a
                                                                         registered owner of, or, in the case of Non-Volkswagen Dealers, hold title to or
                                                               4         hold by bill of sale dated after September 18, 2015, but before the end of the
                                                               5         Claims Period, an Eligible Vehicle in the United States or its territories.

                                                               6   See 2.0L Settlement Agreement, § 2.16 (emphasis supplied).
                                                               7         Specifically excluded from the definition of Class in the 2.0L Settlement
                                                               8   Agreement are certain entities and individuals, including:
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9
                                                                         Owners whose Volkswagen or Audi 2.0-liter TDI vehicle (i) could not be driven
                                                              10         under the power of its own 2.0-liter TDI engine on June 28, 2016, or (ii) had a
                                                                         Branded Title of Assembled, Dismantled, Flood, Junk, Rebuilt, Reconstructed, or
                                                              11         Salvage on September 18, 2015, and was acquired from a junkyard or salvage
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12         yard after September 18, 2015[.] Id., § 2.16(c) (emphasis added).
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13
                                                                         “Class Member” means a member of the “Class.” Id. (§2.20).

                                                              14
                                                                         “Eligible Owner” is defined in the 2.0L Settlement Agreement, in relevant part, as:

                                                              15         [T]he registered owner or owners of an Eligible Vehicle on June 28, 2016, or the
                                                                         registered owner or owners who acquire an Eligible Vehicle after June 28, 2016,
                                                              16
                                                                         but before the end of the Claim Period[.]…A Non-Volkswagen Dealer who, on or
                                                              17         after June 28, 2016,holds title to or holds by bill of sale an Eligible Vehicle…shall
                                                                         qualify as an Eligible Owner regardless of whether that Non-Volkswagen Dealer
                                                              18         is registered as the owner of the Eligible Vehicle, provided that the Non-
                                                              19         Volkswagen Dealer otherwise meets the definition of an Eligible Owner. Id.
                                                                         (§2.30).
                                                              20
                                                                         The definition of “Eligible Vehicle” states:
                                                              21
                                                                         “Eligible Vehicle” means Model Year 2009 through 2015 Volkswagen and Audi
                                                              22
                                                                         light-duty vehicles equipped with 2.0-liter TDI engines that (1) are covered, or
                                                              23         purported to be covered, by the EPA Test Groups in the table immediately below
                                                                         this paragraph; (2) are, at any point during the period September 18, 2015 to June
                                                              24         28, 2016, registered with a state Department of Motor Vehicles or equivalent
                                                              25         agency or owned by a Non-Volkswagen Dealer in the United States or its
                                                                         territories that (a) holds title to the vehicle or (b) holds the vehicle by bill of sale;
                                                              26         (3) for an Eligible Owner, are currently Operable or cease to be Operable only
                                                                         after the Opt-Out Deadline; and (4) have not been modified pursuant to an
                                                              27         Approved Emissions Modification. Eligible Vehicle also excludes any
                                                              28         Volkswagen or Audi vehicle that was never sold in the United States or its
                                                                         territories.
                                                                                                                 14
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 15 of 30


                                                               1

                                                               2

                                                               3

                                                               4

                                                               5

                                                               6

                                                               7

                                                               8
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9
                                                                   Id. (§2.33).
                                                              10
                                                                          The 2.0L Settlement Agreement provides the following consumer compensation
                                                              11
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                                   and remedies to Eligible Owners of Eligible Vehicles:
                                                              12
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13          Eligible Owners . . . who do not opt out of the Class have two different options
                                                                          under the Class Action Agreement: (1) a Buyback or Lease Termination Option;
                                                              14          or (2) subject to regulatory approvals, an option to have their emissions systems
                                                                          modified free of charge by Volkswagen to reduce NOx emissions (the Approved
                                                              15
                                                                          Emissions Modification Option). Both options include a Restitution Payment,
                                                              16          which will be the same regardless of which option the Class Member selects. In
                                                                          other words, Eligible Owners . . . may sell or surrender their Eligible Vehicle to
                                                              17          Volkswagen and also receive a Restitution Payment, or they may have their
                                                              18          Eligible Vehicle modified for free by Volkswagen and receive the same
                                                                          Restitution Payment. Id. (§4.1).
                                                              19
                                                                          The 2.0L Settlement Agreement requires VWGoA to notify the Claimant within
                                                              20
                                                                   10 business days of submission of the Claim whether the Claim is complete. ECF 1685-3
                                                              21
                                                                   (p. 10); see also ECF 2104 at 33:6-20. Within 10 business days of notification that an
                                                              22
                                                                   application is complete, VWGoA is to notify the Claimant whether the Claimant is
                                                              23
                                                                   eligible for the elected remedy and send the Claimant a formal offer. Id.
                                                              24
                                                                          VWGoA further agreed to make all reasonable efforts to ensure the timely and
                                                              25
                                                                   expeditious administration and implementation of the 2.0L Settlement Agreement and to
                                                              26
                                                                   minimize the costs and expenses incurred therein. ECF 1685 (§13.3).
                                                              27
                                                                          By entering into the 2.0L Settlement Agreement, VW and its counsel agreed to act
                                                              28
                                                                   in good faith and use their best efforts to (i) effect the implementation of the 2.0L
                                                                                                                 15
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 16 of 30


                                                               1   Settlement Agreement and (ii) advance the 2.0L Settlement Claims Program. Id. (§13.2).
                                                               2   VWGoA met none of these requirements in handling Claimant’s Claims. Supra Section I
                                                               3   A. In fact, VWGoA admittedly bottlenecked all Branded Title claims for over one year.
                                                               4   ECF 5559 at p. 39-41.
                                                               5          Other relevant provisions are:
                                                               6          “This Class Action Agreement will be binding upon, and inure to the benefit of,
                                                               7   the successors, transferees, and assigns of Volkswagen, the Class Representatives, and
                                                               8   Class Members”. ECF 1685 (§16.1).
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          “This Class Action Agreement and any amendments thereto, and any dispute
                                                              10   arising out of or related to this Class Action Agreement, shall be governed by and
                                                              11   interpreted according to the Federal Rules of Civil Procedure and applicable
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   jurisprudence relating thereto, and the laws of the State of California notwithstanding its
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   conflict of law provisions”. Id. (§16.7).
                                                              14          “Any disagreement and/or action to enforce this Class Action Agreement shall be
                                                              15   commenced and maintained only in the United States District Court for the Northern
                                                              16   District of California”. Id. (§16.8).
                                                              17
                                                                          …All Parties agree that this Class Action Agreement was drafted by counsel for
                                                              18
                                                                          the Parties during extensive arm’s-length negotiations. No parol or other evidence
                                                              19          may be offered to explain, construe, contradict, or clarify its terms, the intent of
                                                                          the Parties or their counsel, or the circumstances under which this Class Action
                                                              20          Agreement was made or executed. Id. (§16.12)
                                                              21          B.     Independent Claims Supervisors Reports
                                                              22                 1.     The February 26, 2018 Report arbitrarily changes dates
                                                              23          Potentially relevant to this Motion may be the “Independent Claims Supervisors
                                                              24   Report” released February 26, 2018 (“February Report”). ECF4835.
                                                              25          The February Report is summarized here in relevant part with regard to Branded
                                                              26   Title Claims, from pages 38-41: (i) vehicles with salvage title as of September 18, 2015
                                                              27   are not eligible for benefits, (ii) owners whose vehicles were acquired “prior to
                                                              28   September 18, 2015, with a nonbranded or salvage rebuilt title may be eligible for both
                                                                                                                16
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 17 of 30


                                                               1   Vehicle Value and Owner Restitution…”, (iii) “Owners of used vehicles that were
                                                               2   purchased with a branded title and had a “salvage rebuilt” or equivalent title as of
                                                               3   February 26, 2018, are potentially eligible for Vehicle Value if all other eligibility
                                                               4   requirements are met”, and then randomly:
                                                               5
                                                                             (iv)   Owners of used vehicles that were purchased with a salvage title and
                                                               6                    continue to have a salvage title on or after February 26, 2018, are ineligible
                                                                                    for compensation. Once a vehicle has been deemed ineligible to participate
                                                               7                    in the Claims Program due to the existence of a salvage title, no new claims
                                                               8                    submitted in connection with the VIN will be accepted for processing.
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9
                                                                            The report goes on to “recognize that some claims relating to vehicles with

                                                              10
                                                                   branded titles involve unique factual circumstances” and so “…the Claims Supervisor

                                                              11
                                                                   will continue to work collaboratively with the CRC to address such claims requiring
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12
                                                                   more detailed analysis, so that determinations may be reached in conformity with the
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13
                                                                   letter and spirit of the Class Action Settlement Agreement” and notes finally that “As

                                                              14
                                                                   with all eligibility determinations, consumers may file an appeal from Volkswagen’s

                                                              15
                                                                   claims determinations with the CRC”. Id.

                                                              16
                                                                            As noted below, Claimant continued to work with VWGoA and the CRC,

                                                              17
                                                                   cooperated, and timely submitted its claims to both VWGoA and the CRC, as required by

                                                              18
                                                                   the Settlement Agreement at Section 5. Id. Claimant ultimately received CRC decisions

                                                              19
                                                                   on 43 of its claims as recently as 24; some of these denials state the rationale for denial as

                                                              20
                                                                   follows:

                                                              21
                                                                            Your vehicle is ineligible because it is a salvage branded (total loss) vehicle and is
                                                              22            therefore not operable or cannot be legally registered and/or driven6. The stated
                                                                            goal of the 2.0-Liter Class Action Settlement is to “compensate owners or leasees
                                                              23
                                                                            of Eligible Vehicles for any harm they suffered as a result of the emission issues
                                                              24            and to ensure that Volkswagen’s 2.0-liter (sic) TDI vehicles do not generate
                                                                            excess NOx emissions.” Because your vehicle cannot be legally driven and you
                                                              25            are not the owner or lessee who suffered the original harm caused by the vehicle’s
                                                              26            TDI emissions issues, your claim is not consistent with the goal of the 2.0-Liter

                                                              27
                                                                   6
                                                                       This statement is false. Compare Decl. of Farchione ¶¶5&6, 26: Claimant’s Vehicles “are
                                                              28   capable of being driven by the power of their own 2.0L diesel engine”.
                                                                                                                   17
                                                                          MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                           AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 18 of 30


                                                               1          Class Action Settlement and is not eligible for compensation7. As such, your
                                                                          appeal to the Claims Review Committee is denied. Decl. of Farchione ¶2 (Ex3)
                                                               2
                                                                          (especially for example page 11).
                                                               3
                                                                          For the reasons outlined below at Section IV, this rationale is neither supported by
                                                               4
                                                                   the Plain Meaning of the unambiguous Settlement Agreements nor in keeping with the
                                                               5
                                                                   Parties’ Course of Performance in this matter. Id. Claimant’s Claims should be
                                                               6
                                                                   “Approved” for full vehicle value and restitution.
                                                               7
                                                                                  2.     The November 27, 2018 Report confirms bottlenecking of claims
                                                               8
                                                                           On 27 November 2018, the November Report was filed in the MDL action. ECF
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9
                                                                   5585. At pages 39-40, VWGoA admits the backlog of Branded Title claims and lists the
                                                              10
                                                                   numbers of total claims with Branded Title (5559) and states that 3228 of such claims
                                                              11
                                                                   have been deemed “ineligible”, while 2331 have been deemed “eligible”. Id. No
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12
                                                                   explanation is provided as to why some Branded Title claims are “eligible” while others
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13
                                                                   are denied. Id.
                                                              14
                                                                          C.      Facts Supporting Claimant’s Claims Should be Approved
                                                              15
                                                                                  1.     Claimant is a member of the “Class” (§2.16) and an “Eligible
                                                              16
                                                                                         Owner” (§2.30) of “Eligible Vehicles” (§2.33) and Appeared in this
                                                              17
                                                                                         Action in August 2018
                                                              18
                                                                          Claimant (Farchione Motors, Inc.) has been in business in Wisconsin as a Non-
                                                              19
                                                                   Volkswagen automobile dealer since 2009. Farchione Decl. at ¶1. Claimant appeared in
                                                              20
                                                                   this action on 17 August 2018. Id.; ECF 5200.
                                                              21
                                                                          Claimant is currently the registered owner of and holder of title to (or by bill of
                                                              22
                                                                   sale) 82 Volkswagen TDI vehicles, broken down as follows: 15 “ineligible” Clean Title
                                                              23
                                                                   vehicles and 67 “ineligible” Branded Title vehicles. Id. at ¶2 (Ex1). Claimant’s vehicles
                                                              24
                                                                   were all purchased after June 2016, are “operable” by the definition in the Settlement
                                                              25
                                                                   Agreement in that they can be driven with their own 2.0-liter TDI engine, appear in the
                                                              26

                                                              27   7
                                                                    This statement is totally irrelevant and expressly rejected by the plain words of the Settlement
                                                                   Agreement. Compare Decl. of Farchione ¶2(Ex4) (VWGoA purchased back 51 of these
                                                              28   Branded Title Vehicles with infra Section IV.

                                                                                                                   18
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 19 of 30


                                                               1   applicable EPA test groups identified in the Settlement Agreement §2.33, and have not
                                                               2   been modified. Id. at ¶6, 7, 28. Volkswagen and the CRC has denied 43 of these claims
                                                               3   as of mid-November 2018 and 24 Branded Title claims remain pending with the CRC
                                                               4   and 15 Clean Title claims. Id. at ¶2 (Ex1) &26.
                                                               5                2.     Claimant received full buyback and restitution Settlement Benefits
                                                               6                       for 51 vehicles with “Branded Title” until May 2017 and now has 67
                                                               7                       claims for vehicles with “Branded Title”
                                                               8         Claimant routinely purchases Volkswagen TDI vehicles at industry auctions and
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   continued to do so after the Settlement in the Volkswagen Diesel Action, purchasing a
                                                              10   total of 255 vehicles beginning in August 2016. Id. ¶¶6-7. 136 of these vehicles had
                                                              11   “Clean title”, and the remainder had some form of “Branded Title” (119). Id. at 7. None
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   of Claimant’s Claims relate to vehicles that had “Branded/Dismantled/Flood/Junk
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   /Rebuilt/Reconstructed or Salvage Title” on 18 September 2015. Id. ¶7.
                                                              14         In 2016, Claimant submitted claims to Volkswagen under the Settlement
                                                              15   Agreement and 51 claims with some form of “Branded Title” were paid full buyback and
                                                              16   restitution by Volkswagen. Id. ¶2(Ex4).
                                                              17         Encouraged by Volkswagen’s payment of these 51 claims and in justifiable
                                                              18   reliance thereon, Claimant submitted for claims another 68 vehicles with “Branded
                                                              19   Title”. Id. ¶¶12-13. All of Claimant’s vehicles are “operable” insofar as they can be
                                                              20   driven with their own 2.0-liter TDI engine as instructed by VWGoA. Id. ¶¶5-6, 26, 28.
                                                              21         In May 2017, Volkswagen inexplicably stopped paying Branded Title claims and
                                                              22   revoked pending offer letters, but VW did not formally deny any claims for over twelve
                                                              23   months. Id. ¶8.
                                                              24         Claimant did not purchase these TDI vehicles to bear the cost of VW’s fraud and
                                                              25   pollution mess. Id. ¶27. If VW does not buyback these vehicles they will remain in the
                                                              26   stream of commerce and continue polluting at a rate believed to be in excess of 40 times
                                                              27   EPA approved levels. Id. ¶¶13-14, 27.
                                                              28

                                                                                                               19
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 20 of 30


                                                               1                 3.     Claimant timely submitted all relevant claims & attempted to
                                                               2                        exhaust all available remedies under the Settlement Agreement
                                                               3                        before bringing this Motion
                                                               4          Of Claimant’s remaining 82 vehicles, Claimant timely submitted claims to
                                                               5   Volkswagen but Volkswagen did not formally deny any of these claims until the spring
                                                               6   of 2018. Id. ¶8. Upon receiving these denials, Claimant appealed to the CRC. Id. ¶15.
                                                               7   As of the date of this Motion, 43 were denied by the CRC by November 2018 and 25
                                                               8   await CRC decisions. Id. Accordingly, Claimant has attempted in good faith to fully and
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   completely participate in the settlement process as required by the Settlement Agreement
                                                              10   at Section 5 and has attempted to exhaust the remedies available under the Settlement
                                                              11   Agreement in good faith before coming to this Court for relief. Id. at ¶12. Claimant
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   timely submitted its claims by 1 September 2018 and appealed any denials. Id.
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   IV.    Law & Argument
                                                              14          A.     The Court has ample jurisdiction to decide this Motion
                                                              15          Courts have “inherent power” to enforce settlement agreements among parties in
                                                              16   pending litigation. Dacanay v. Mendoza, 573 F2d 1075, 1078 (9th Cir. 1978). See
                                                              17   generally O’Connell & Stevenson, Federal Civil Procedure Before Trial, 2018, §§15:140,
                                                              18   et. seq. Moreover, federal Courts have the power to expressly “retain jurisdiction” in a
                                                              19   settlement agreement executed in a matter pending before it. O’Connell & Stevenson at
                                                              20   §15:141.1.
                                                              21          Circuit Courts have held that when a District Court reserves jurisdiction to enforce
                                                              22   a settlement agreement and federal jurisdiction exists over either a motion to enforce that
                                                              23   agreement or a new federal action alleging breach of the settlement agreement. 28 USC
                                                              24   §1367; Montgomery v. Aetna Plywood, Inc., 231 F3d 399, 411 (7th Cir. 2000); Myers v.
                                                              25   Richland County, 429 F3d 740, 747 (8th Cir. 2005) (including actions by third party
                                                              26   beneficiary); O’Connell & Stevenson at §15:141.11.
                                                              27          Additionally, this Court has ancillary jurisdiction to enforce its own Orders and
                                                              28   Decrees so that to the extent a settlement agreement is embodied in a Judgment or Order,
                                                                                                                20
                                                                         MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                          AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 21 of 30


                                                               1   the Court has the power to enforce the agreement by execution and by contempt
                                                               2   proceedings. TNT Marketing, Inc. v. Agresti, 796 F2d 276, 278 (9th Cir. 1986).
                                                               3          Here, the VW Diesel Litigation has not yet been dismissed and is still pending
                                                               4   before this Court. Docket. Furthermore, the Settlement Agreement expressly provides:
                                                               5   “The Court retains the ongoing and exclusive jurisdiction and independent case
                                                               6   management authority, as MDL Transferee Judge and under Federal Rule of Civil
                                                               7   Procedure 23, regarding the general operation of the Claims Program and those appointed
                                                               8   to implement and oversee it”. Settlement Agreement §5.5 (ECF 1685 at 27:12-15). And
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9
                                                                          The Court shall retain exclusive and continuing jurisdiction over all Parties, the
                                                              10          Action, and this Class Action Agreement to resolve any dispute that may
                                                                          arise…including any dispute regarding validity, performance, interpretation,
                                                              11          administration, enforcement….of the Class Action Agreement and no Party shall
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12          oppose the reopening and reinstatement of the Action on the MDL Court’s active
                    201 Mission Street, Suite 1200




                                                                          docket for the purposes of effecting this Section”.
                      San Francisco, CA 94105




                                                              13
                                                                   Settlement Agreement §9.16 (ECF 1685 at 37:6-12; see also ECF 2102 at 48:17-19 (¶14)
                                                              14
                                                                   (“The Court retains the exclusive jurisdiction to enforce, administer, and ensure
                                                              15
                                                                   compliance with all terms of the Settlement in accordance with the Settlement and this
                                                              16
                                                                   Order”). Id.
                                                              17
                                                                          Finally, the main provisions of the Settlement Agreement and Consent Orders are
                                                              18
                                                                   embodied in three separate Orders of this Court at ECF 2102, 2103 and 2104. Id.
                                                              19
                                                                          It therefore follows that this Court has continuing jurisdiction and has lawfully and
                                                              20
                                                                   properly retained jurisdiction within the meaning of the cases cited and the Settlement
                                                              21
                                                                   Agreement and Court Orders. Supra. Accordingly, there is ample jurisdiction for this
                                                              22
                                                                   Court to hear and decide this Motion.
                                                              23
                                                                          The Court should give no deference to the CRC’s contract analysis and should
                                                              24
                                                                   review the contract interpretation issues presented by this Motion de novo based on its
                                                              25
                                                                   own precedent and the Federal Rules of Civil Procedure. In re Int’l Air Transp.
                                                              26
                                                                   Surcharge Antitrust Litig., 2011 US Dist LEXIS 148547, *19 (NDCA 2011) (“However,
                                                              27
                                                                   the Settlement Administrator's legal conclusion as to the proper construction of the
                                                              28
                                                                   settlement agreements is owed no deference…[citing New York case] (applying de novo
                                                                                                                21
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 22 of 30


                                                               1   standard of review to construction of contract)”); see also Weddington Productions, Inc.
                                                               2   v. Flick, 60 Cal. App. 4th 793, 815 (1998) (In the comparable California state law
                                                               3   retention of jurisdiction context (CCP §664.6): “Factual determinations made by a trial
                                                               4   court on a section 664.6 motion to enforce a settlement must be affirmed if the trial
                                                               5   court's factual findings are supported by substantial evidence…Other rulings are
                                                               6   reviewed de novo for errors of law” (emphasis supplied)). Accordingly, the Court
                                                               7   should review the CRC denials of Claimant’s Claims de novo. Id.
                                                               8          B.     The Settlement Agreement is a contract governed by California law
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9                 rules of contract interpretation: the Plain Meaning of the Settlement
                                                              10                 Agreement Support Claimant’s Claims being “Approved”
                                                              11                 1.     Contract interpretation law in Federal Actions
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12          The Settlement Agreement §16.7 states that “This Class Action Agreement …shall
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   be governed by and interpreted according to the Federal Rules of Civil Procedure…and
                                                              14   the laws of the State of California…”. Id. Ninth Circuit caselaw supports the application
                                                              15   of California state law, unless a federal statute is at issue. See Skilstaf, Inc. v. CVS
                                                              16   Caremark Corp., 669 F3d 1005, 1017 (9th Cir. 2012) (state law applies); Stroman v. West
                                                              17   Coast Grocery Co., 884 F2d 458, 461 (9th Cir. 1989) (federal law governs interpretation
                                                              18   and validity of claim based on federal statutes, here Title VII)). See generally O’Connell
                                                              19   & Stevenson at §§15:143-15:143.1. There being no federal statute interpretation issues
                                                              20   involved in the Settlement Agreement, California contract interpretation law applies to
                                                              21   this Motion. Id.
                                                              22          Under California contract interpretation law the Plain Meaning governs and:
                                                              23
                                                                          The purpose of the law of contracts is to protect the reasonable expectations of the
                                                              24          parties.” (Ben-Zvi v. Edmar Co. (1995) 40 Cal.App.4th 468, 475 … “A contract
                                                                          must be so interpreted as to give effect to the mutual intention of the parties as it
                                                              25          existed at the time of contracting, so far as the same is ascertainable and lawful.”
                                                              26          (Civ. Code, § 1636.) “The interpretation must be fair and reasonable, not leading
                                                                          to absurd conclusions. [Citation.]” (Transamerica Ins. Co. v. Sayble (1987) 193
                                                              27          Cal. App. 3d 1562, 1566 [239 Cal. Rptr. 201].) “The court must avoid an
                                                                          interpretation which will make a contract extraordinary, harsh, unjust, or
                                                              28
                                                                          inequitable. [Citation.]” (Strong v. Theis (1986) 187 Cal. App. 3d 913, 920–921
                                                                                                                 22
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 23 of 30


                                                               1          [232 Cal. Rptr. 272].) “The contract must be construed as a whole, without giving
                                                                          a distorting emphasis to isolated words or phrases. [Citation.]” (Transamerica Ins.
                                                               2
                                                                          Co. v. Sayble, supra, 193 Cal. App. 3d at p. 1566.)
                                                               3

                                                               4   Citizens for Goleta Valley v. HT Santa Barbara, 117 Cal. App. 4th 1073, 1076-1077

                                                               5   (2004); see also Vaillette v. Fireman's Fund Ins. Co., 18 Cal. App. 4th 680, 686 (1993)

                                                               6   (“A settlement agreement is to be construed under the same rules that apply to any other

                                                               7   contract. (Adams v. Johns-Manville Corp. (9th Cir. 1989) 876 F.2d 702, 704.)…

                                                               8   Ordinarily, the words of the document are to be given their plain meaning and understood
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   in their common sense; the parties' expressed objective intent, not their unexpressed

                                                              10   subjective intent, governs” (emphasis supplied)).

                                                              11                 2.     Argument: California contract law and the Plain Meaning of the
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12                        Settlement Agreement supports Claimant’s Claims being Approved
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13          For purposes of this Motion, California state contract law governs the

                                                              14   interpretation of the Settlement Agreement. Skilstaf, 669 F3d at 1017. There are no

                                                              15   federal statutes at issue in the Settlement Agreement beyond the Federal Rules of Civil

                                                              16   Procedure. Compare Stroman, 884 F2d at 461.

                                                              17          Here, the Settlement Agreement plainly requires the payment of Claimant’s

                                                              18   Claims because Claimant meets all requirements of the Settlement Agreement for such

                                                              19   claims to be paid. Specifically, Claimant is a member of the “Class” (§ 2.16) as a Non-

                                                              20   Volkswagen Dealer who “holds title to” 82 vehicles that can be driven under their own

                                                              21   power, were acquired after 28 June 2018, and none of Claimant’s Claims relate to

                                                              22   vehicles that had “Branded/Dismantled/Flood/Junk /Rebuilt/Reconstructed or Salvage

                                                              23   Title” on 18 September 2015. Id.; Decl. of Farchione ¶¶5-7, 12-13 & 26.

                                                              24          Claimant is an “Eligible Owner” (§ 2.30) insofar as Claimant became the

                                                              25   registered owner and title holder of 82 “Eligible Vehicle[s]” between 28 June 2016 and 1

                                                              26   September 2018 and Claimant “otherwise meets the definition of ‘Eligible Owner’,

                                                              27   having been in business since before June 2016 and operating as a Non-Volkswagen

                                                              28   Dealer since 2009. Decl. of Farchione ¶¶1, 2 (Ex1).

                                                                                                               23
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 24 of 30


                                                               1          Claimant’s vehicles are “Eligible Vehicle(s)” (§ 2.33) that are covered by the EPA
                                                               2   Test Group Table (supra Section III A), are owned by a Non-VW Dealer, and are
                                                               3   “operable” under §2.50 because they can be driven under the power of their own 2.0-liter
                                                               4   TDI engine, and none of the vehicles are modified and all can meet VWGoA movement
                                                               5   standards. Decl. of Farchione ¶¶1, 2(Ex1), 5-7, 12-13 & 26, 28. Thus, Claimant is a
                                                               6   member of the “Class” and an “Eligible Owner” of “Eligible Vehicles” and it therefore
                                                               7   entitled to settlement benefits under the Settlement Agreement, including full buyback
                                                               8   and restitution for Claimant’s Claims (listed in full at Exhibit 1 to Mr. Farchione’s
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   Declaration). Id; Settlement Agreement §2.6; Section 4 Ex 1; §2.52 and Ex 1).
                                                              10          Moreover, the Settlement Agreement is not ambiguous: “[n]o parol or other
                                                              11   evidence may be offered to explain, construe, contradict, or clarify its terms, the intent of
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   the Parties, or their counsel, or the circumstances under which this Class Action
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   Agreement was made or executed”. Id. at §16.12. Thus, there is no need to go beyond
                                                              14   the four corners: the CRC’s reliance to support denying Branded Title claims on the
                                                              15   alleged “intent” of the Parties to the Settlement Agreement (supra Section III B; Decl. of
                                                              16   Farchione ¶2(Ex3 – e.g. page 11) is therefore as erroneous as it is irrelevant. Id;
                                                              17   Vaillette, 18 Cal. App. 4th at 686.
                                                              18          Finally, the Plain Meaning analysis, above, is supported by the Course of
                                                              19   Performance among VWGoA and Claimant regarding Branded Title claims. Infra
                                                              20   Section IV B. Settlement Agreement §16.12; Vaillette, 18 Cal. App. 4th at 686. It
                                                              21   therefore follows that pursuant to the four corners of the Settlement Agreement and the
                                                              22   Plain (unambiguous) Meaning thereof, Claimant’s Branded Title claims should be
                                                              23   Approved for full vehicle value buyback and restitution. The Court should so find, hold
                                                              24   and order.
                                                              25   //
                                                              26   //
                                                              27   //
                                                              28   //
                                                                                                                 24
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 25 of 30


                                                               1          C.     Volkswagen’s Course of Performance Supports the Plain Meaning of the
                                                               2                 Settlement Agreement
                                                               3                 1.     Course of performance under California law
                                                               4          Extrinsic evidence, beyond the four corners of the agreement, may be admissible
                                                               5   in certain instances to show “course of performance”. Lennar Mare Island v. Steadfast
                                                               6   Ins. Co., 176 F. Supp. 3d 949, 964 (EDCA 2016).
                                                               7          Lennar explains in detail:
                                                               8
                                                                          A 'course of performance' is a sequence of conduct between the parties to a
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          particular transaction . . . ." Cal. Com. Code § 1303(a). It exists if both (1) the
                                                                          parties' agreement "involves repeated occasions for performance" by one of them
                                                              10          and (2) the other has "knowledge of the nature of the performance and opportunity
                                                              11          for objection to it" but "accepts the performance or acquiesces in it without
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                                          objection.
                                                              12          ….
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                                          The rationale for the admission of course of performance evidence is a practical
                                                              13
                                                                          one… When interpreting a contract, the court's duty is to give effect to the parties'
                                                              14          intentions at the time they entered the contract. Cal. Civ. Code § 1636. And ‘the
                                                                          most reliable evidence of the parties' intentions" is their behavior after the contract
                                                              15          is signed and before any controversy has arisen. Kennecott Corp. v. Union Oil Co.
                                                              16          196 Cal. App. 3d 1179, 1189, 242 Cal. Rptr. 403 (1987). Id.
                                                                          Under California law, course of performance evidence is not linked to any
                                                              17
                                                                   showing that the contract is ambiguous because CCC §1856 expressly allows course of
                                                              18
                                                                   performance evidence to “explain” or “supplement” the agreement to show meanings the
                                                              19
                                                                   agreement is “reasonably susceptible to”, provided the evidence does not plainly
                                                              20
                                                                   contradict the express terms of the agreement. Id. at 966-967 (“This court concludes
                                                              21
                                                                   section 1856(c) makes course of performance evidence admissible to explain or
                                                              22
                                                                   supplement but not to contradict the terms of an integrated agreement, even when the
                                                              23
                                                                   agreement's written terms are unambiguous”); see also Epic Communications, Inc. v.
                                                              24
                                                                   Richwave Technology, Inc., 237 Cal. App. 4th 1342, 1355 (2015) (distinguishing In re
                                                              25
                                                                   Tobacco Cases I, 186 Cal. App. 4th 42, 51-52 (2010)).
                                                              26
                                                                          Four preliminary showings must be made: (1) the agreement “contemplates a
                                                              27
                                                                   series of repeated performance” by a person or entity, (2) acting in accord with the
                                                              28

                                                                                                                 25
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 26 of 30


                                                               1   defendants’ own interpretation, (3) known to defendant but not objected to by it, and (4)
                                                               2   occurring prior to the dispute arising. Lennar Mare Island, 176 F. Supp. 3d at 972-973.
                                                               3                 2.     Argument: Volkswagen’s Course of Performance supports
                                                               4                        Claimant’s Claims being “Approved”
                                                               5          Here, Course of Performance evidence is admissible to show the Settlement
                                                               6   Agreement plainly covers Branded Title claims because VW knowingly paid these claims
                                                               7   for five months in 2017 without objection before abruptly changing course and giving
                                                               8   rise to the dispute that necessitates this Motion. Decl. of Farchione ¶2(Ex4); Lennar
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   Mare Island, 176 F. Supp. 3d at 972-973.
                                                              10          Specifically, all four elements required for the admissibility of course of
                                                              11   performance evidence are present here:
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12          (1)    the Settlement Agreement “contemplates a series of repeated performance”
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   by a person or entity insofar as VW agreed to pay settlement benefits for a total of nearly
                                                              14   500,000 vehicles for individuals and Dealers during a process that would take over two
                                                              15   years, and this Claimant submitted and was paid on 51 claims for Branded vehicles
                                                              16   before VWGoA abruptly changed their claims handling practices in May 2017. ECF
                                                              17   2103 at 10:2-4 & 13-18; Settlement Agreement §§2.11 & 16.11; Decl. of Farchione ¶15
                                                              18   (Claimant made 255 claims for benefits with only 83 denied).
                                                              19          (2)    Paying Branded Title claims was VWGoA’s “own interpretation of the
                                                              20   Settlement Agreement” for many months as evidenced by the fact VWGoA paid full
                                                              21   vehicle value buyback and restitution on Branded Title vehicles for five months (and in
                                                              22   51 separate instances involving this Claimant (Decl. of Farchione ¶2(Ex4)).
                                                              23          (3)    Paying Branded Title claims was obviously “known to [VWGoA but not
                                                              24   objected to” by it for five months as evidenced by the fact VWGoA paid full buyback and
                                                              25   restitution on Branded Title vehicles for those months (and in 51 separate instances
                                                              26   involving this Claimant (Decl. of Farchione ¶2(Ex4)).
                                                              27          (4)    Finally, VWGoA’s five months of paying full vehicle value buyback and
                                                              28   restitution on Branded Title claims occurred prior to the dispute at issue in this Motion:
                                                                                                                26
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 27 of 30


                                                               1   Claimant’s Claims were initially paid in full but then bottlenecked and not denied
                                                               2   formally until mid-2018 and only recently by the CRC (Decl. of Farchione ¶¶2(Ex4), 8).
                                                               3   See Lennar Mare Island, 176 F. Supp. 3d at 972-973.
                                                               4          Therefore, the Course of Performance evidence proffered Claimant is admissible
                                                               5   to show the interpretation that VWGoA gave the Settlement Agreement before it created
                                                               6   this dispute by changing position in early 2017: this Course of Performance further
                                                               7   supports that Claimant’s Plain Meaning analysis, above, is correct and that the Settlement
                                                               8   Agreement plainly covers Branded Title claims and entitles Claimant to full vehicle value
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9   buyback and restitution. Supra Section IV A; Settlement Agreement §16.12; Vaillette, 18
                                                              10   Cal. App. 4th at 686. Accordingly, Claimant’s Claims should be “Approved” and the
                                                              11   Court should so find, hold and order. Id.
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12          D.     Promissory estoppel supports Claimant’s Claims being “Approved”
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13          California recognizes the doctrine of promissory estoppel: “Under this doctrine a
                                                              14   promisor is bound when he should reasonably expect a substantial change of position,
                                                              15   either by act or forbearance, in reliance on his promise, if injustice can be avoided only
                                                              16   by its enforcement”. Smith v. City and County of San Francisco, 225 Cal. App. 3d 38, 48
                                                              17   (1990).
                                                              18          A party claiming promissory estoppel must show the existence of an agreement,
                                                              19   reliance on that agreement, and the reasonableness of any such reliance. See MCA
                                                              20   Records, Inc. v. Charly Records, 865 F. Supp. 649, 655 (CDCA 1994) (citing Smith v.
                                                              21   City and County of San Francisco, supra).
                                                              22          Here, Claimant substantially and justifiably relied on VWGoA’s Course of
                                                              23   Performance in paying (without question) full vehicle value buyback and restitution on
                                                              24   51 claims for vehicles with Branded Title and now has 82 additional qualified vehicles
                                                              25   that should be bought back. Decl. of Farchione ¶¶2(Exs 3&4), 12-13. Claimant’s
                                                              26   reliance was justified because the Settlement Agreement plainly covers such claims and
                                                              27   VWGoA agreed and initially paid such claims. Supra Section IV A & B.
                                                              28

                                                                                                                27
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 28 of 30


                                                               1          Stated differently, since VWGoA paid Branded Title claims for five months then
                                                               2   that conduct induced justifiable reliance by Claimant to believe that such claims would be
                                                               3   paid by VWGoA under the Settlement Agreement in the future (to advance the buyback
                                                               4   provisions of the Settlement Agreement): therefore, promissory estoppel should apply to
                                                               5   prevent VW from denying these claims. ECF 2103 at 10:2-4 & 13-18; Smith, 225 Cal.
                                                               6   App. 3dat 48; MCA Records, Inc., 865 F. Supp. at 655. Accordingly, the Court should
                                                               7   Order these Claimant’s Claims are “Approved” for full vehicle value buyback and
                                                               8   restitution and should so find, hold and order.
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9          E.     Specific performance supports Claimant’s Claims being “Approved”
                                                              10          A motion or action to enforce an existing settlement agreement is akin to a specific
                                                              11   performance. Adams v. Johns-Manville Corp., 876 F2d 702, 709 (9th Cir. 1989) (no right
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12   to jury trial on such a motion). Accordingly, the Court has power to order specific
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13   performance against the party in breach. TNT Mkting, Inc., 796 F2d at 278.
                                                              14          Here, another alternate ground to support Claimant’s Claims being “Approved”
                                                              15   for full vehicle value buyback and restitution is specific performance. Id. Since the Plain
                                                              16   Meaning of the Settlement Agreement supports VWGoA having to pay Claimant’s
                                                              17   Claims, the Court should Order specific performance and hold that VWGoA should
                                                              18   perform in the present and future as they have in the past and “Approve” Claimant’s
                                                              19   Claims for full vehicle value buyback and restitution. Id.
                                                              20   //
                                                              21   //
                                                              22   //
                                                              23   //
                                                              24   //
                                                              25   //
                                                              26   //
                                                              27   //
                                                              28   //
                                                                                                                28
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 29 of 30


                                                               1                                          Conclusion
                                                               2         For all the reasons outlined above, this Motion should be GRANTED and the
                                                               3   Relief Requested supra at Section I B should be awarded to Claimant and the Branded
                                                               4   Title claims at issue in this Motion should be “Approved” for full vehicle value buyback
                                                               5   and restitution. The Court should so find, hold and order.
                                                               6

                                                               7

                                                               8    Dated:    19 December 2018                     JOHN H. CIGAVIC III, ESQ.
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                                                                              (ATTORNEY – BASIC LEGAL SERVICES)
                                                               9
                                                                                                           By: _______/s/ John H. Cigavic III______________
                                                              10
                                                                                                                       JOHN H. CIGAVIC III, ESQ.
                                                              11                                                    Attorney for Farchione Motors, Inc.
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                              12
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20
                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27
                                                              28

                                                                                                               29
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
                                                                   Case 3:15-md-02672-CRB Document 5730 Filed 12/19/18 Page 30 of 30


                                                               1                                       CERTIFICATE OF SERVICE

                                                               2
                                                                          I hereby certify that, on 19 December 2018, service of this Notice of Motion and Motion
                                                               3
                                                                   and all Supporting Documents and Exhibits was accomplished pursuant to the Court’s electronic
                                                               4
                                                                   filing procedures by filing this document through the ECF system.
                                                               5
                                                                          I further certify that a hard copy of these ECF filed pleadings will be served by “express
                                                               6
                                                                   delivery”, as a courtesy copy, on the persons and parties listed below pursuant to the applicable
                                                               7
                                                                   Settlement Agreements and Consent Orders:
                                                               8
JOHN H. CIGAVIC III, ESQ. (ATTORNEY – BASIC LEGAL SERVICES)




                                                               9     Sharon L. Nelles, Esq.                             Elizabeth J. Cabraser, Esq.
                                                                     SULLIVAN & CROMWELL LLP                            LIEFF CABRASER HEIMANN &
                                                              10     125 Broad Street                                   BERNSTEIN, LLP
                                                              11     New York, New York 10004                           275 Battery Street, 29th Floor
             Tel: (415) 859-5065 – Fax: (415) 432-4301




                                                                     Attorneys for Volkswagen Group of                  San Francisco, CA 94111
                                                              12     America, Inc.                                      Attorneys for the Class
                    201 Mission Street, Suite 1200
                      San Francisco, CA 94105




                                                              13     Jonathan Cohen, Esq.                               Bethany Engel, Esq.
                                                                     FEDERAL TRADE COMMISSION                           Gabriel Allen, Esq.
                                                              14     600 Pennsylvania Avenue NW, CC-9528                US DEPARTMENT OF JUSTICE
                                                              15     Washington, DC 20580                               PO Box 7611
                                                                                                                        Washington, DC 20044-7611
                                                              16

                                                              17

                                                              18

                                                              19    Dated:     19 December 2018                        JOHN H. CIGAVIC III, ESQ.
                                                                                                                  (ATTORNEY – BASIC LEGAL SERVICES)
                                                              20
                                                                                                               By: _______/s/ John H. Cigavic III______________
                                                              21
                                                                                                                             JOHN H. CIGAVIC III, ESQ.
                                                              22                                                          Attorney for Farchione Motors, Inc.

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27
                                                              28

                                                                                                                   30
                                                                        MOTION OF CLAIMANT FARCHIONE MOTORS, INC. TO ENFORCE 2.0L SETTLEMENT
                                                                         AGREEMENT (IN RE: VOLKSWAGEN “CLEAN DIESEL” LITIGATION – 15-MD-2672)
P1218.2018.BLS27a
